                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 PATRICIA LOWRY, individually and on   )
 behalf of all others similarly situated,
                                       )
                                       )
                            Plaintiff, )
                                       )
 v.                                    )
                                       )          No.: 20-cv-01939
 RTI SURGICAL HOLDINGS, INC.,          )          Honorable Matthew F. Kennelly
 CAMILLE I. FARHAT, BRIAN K.           )
 HUTCHISON, JONATHON M. SINGER,        )
 ROBERT P. JORDHEIM, and JOHANNES )
 W. LOUW,                              )
                                       )
                          Defendants. )

                                   NOTICE OF MOTION

TAKE NOTICE THAT: on April 28, 2020 at 9:30 a.m., counsel for Defendants RTI Surgical
Holdings, Inc., Camille I. Farhat and Jonathon M. Singer, shall appear before the Honorable
Matthew F. Kennelly in Courtroom 2103 of the Dirksen Federal Courthouse, 219 S. Dearborn
St., Chicago, Illinois and then and there present the accompanying Motions for Leave to Appear
Pro Hac Vice of Allison Kernisky, Louise McAlpin and Stephen P. Warren.

                                            Respectfully submitted,

                                            RTI SURGICAL HOLDINGS, INC., CAMILLE
                                            I. FARHAT AND JONATHON M. SINGER

                                            By: /s/ Martin G. Durkin, Jr.
                                                        One of its Attorneys
Martin G. Durkin, Jr.
HOLLAND & KNIGHT LLP
131 South Dearborn Street
Chicago, IL 60603
Tel: (312) 263-3600
Fax: (312) 578-6666
martin.durkin@hklaw.com
                                CERTIFICATE OF SERVICE

       The undersigned certifies that on April 23, 2020, a copy of the foregoing Notice of

Motion was electronically filed with the Clerk of the United States District for the Northern

District of Illinois by filing through the CM/ECF system, which served a copy of the foregoing

upon all counsel of record.

                                             /s/ Martin G. Durkin, Jr.
                                                         Martin G. Durkin, Jr.




                                                2
